Roe, C. J. This matter coming to be heard upon Respondent’s motion to dismiss, due notice having been given, and the Court being fully advised in the premises, we find as follows: The instant claim is a wrongful death action arising from a fatal accident which occurred on September 10, 1979, at Elgin State Mental Hospital. Claimant’s decedent, Angeline A. Graham, was working in the laundry room at the hospital when she was struck by a large metal plate which became detached from a clothes extractor and flew across the room. Respondent asserts in its motion that since Claimant’s decedent was a State employee and was killed during the course of her duties as an employee, the claim comes under the provisions of the Workers’ Compensation Act (Ill. Rev. Stat. 1979, ch. 48, par. 138 et seq.). Respondent also contends that the remedy under said Act is exclusive and that the Court of Claims is without jurisdiction to hear the claim. We agree. This same issue was before the Court in the case of Thomas v. State (1980), 33 Ill. Ct. Cl. 289, involving the four prison guards who were killed during the July 22, 1978, riot at Pontiac Correctional Center. There, we held that the survivors of a State employee killed on the job while pursuing the course of his duties were limited to recovery only under the Workers’ Compensation Act. The instant claim presents the same issue, and, as we have previously held, the Court lacks jurisdiction to hear it. It is hereby ordered that the instant claim be, and the same is hereby dismissed.